DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s amendment filed July 13, 2021 has been entered.  Claims 1-16 are pending.  Claims 8-16 are withdrawn.  Claims 1-2 and 5-8 are amended.  Claims 1-8 are currently under examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on October 14, 2020 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Request for Rejoinder
Applicant’s request for rejoinder is moot because no claim is in condition for allowance.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Claim Objections
Claims 5 and 6 are objected to for the following informality: Claims 5 and 6 recite “recombinant DNA of claim 1 or 2” instead of the “recombinant DNA construct of claim 1 or 2”.  This is a new rejection necessitated by the amendment filed July 13, 2021 to recite the limitation “claim 1 or 2” in claims 5 and 6.

Specification - withdrawn
	The objection to the specification for minor informalities is withdrawn in view of Applicant’s amendment to page 4, lines 5-6, of the words “RNA polymerase III” to read “RNA polymerase II” to match the labels in the drawings.
	The objection to the specification because the incorporation by reference statement was defective is withdrawn in view of Applicant’s amendment to the specification to correct the sequence file size from kilobytes to bytes and to list the exact name of the file submitted.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 5, 7, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s 

Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunn et al. (PCT Patent Application Publication No. WO 2015/138855A1 published on September 17, 2015).  This rejection has been modified to address Applicant’s amendment filed July 13, 2021.
Regarding claim 1, Nunn et al. teaches nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A).  Nunn et al. teaches that an sgRNA may contain the sequences necessary for Cas9 nuclease activity (CER domain) and a target sequence (variable targeting domain) complementary to a target DNA of interest (paragraphs 0038-0039).  Nunn et al. further teaches CRISPR-Cas9 complexes and sgRNA that binds to a target DNA sequence and directs Cas9 nuclease activity to that DNA locus (paragraphs 0036 and 0039).  Nunn et al. teaches et al. further teaches expression vectors comprising an RNA Pol-II promoter operably linked to a gene encoding an sgRNA lacking an additional processing element, in this case lacking a ribozyme (Example 2, paragraph 0125).
Regarding claim 2, Nunn et al. teaches nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A).  Nunn et al. further teaches a putative Cas9 protein may be complexed with sgRNA or crRNA and tracrRNA (paragraph 0044).  Nunn et al. further teaches crRNA and tracrRNA ribonucleotides base pair and form a structure required for the Cas9-mediated cleavage of target DNA (paragraph 0037).  Nunn et al. teaches expression vectors and ribonucleic acids may be used in fungal cells and in methods of fungal genome engineering (paragraph 0003).  Nunn et al. teaches guide RNA lacking additional processing elements (paragraphs 0125 and 0044).
Regarding claim 3, Nunn et al. teaches fungal cells comprising the recombinant DNA of claims 1 or 2 (paragraph 0003 and abstract).
Regarding claim 4, Nunn et al. teaches the recombinant DNA construct of claims 1 or 2, wherein the eukaryote can be a microbe, a yeast, a non-conventional yeast, a fungus, a plant, a non-human animal, and an insect (paragraphs 0062-0064 and paragraph 0072).
Regarding claims 5 and 6, Nunn et al. teaches expression vectors comprising nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A).  Nunn et al. further teaches crRNA and tracrRNA ribonucleotides base pair and form a structure required for the Cas9-mediated cleavage of target DNA (paragraph 0037).  
Regarding claim 7, Nunn et al. teaches the expression vector of claim 6, further comprising nucleic acids encoding a Cas9 protein and "Cas9" polypeptide is a polypeptide that 
Regarding claim 8, Nunn et al. teaches an expression vector of claim 6, wherein the vectors for genome engineering used to create a DNA deletion of one or more base pairs, a DNA insertion of one or more base pairs, to create a mutation, or introduce a nucleic acid encoding a gene of interest to the host cell (least one nucleotide encoding a polynucleotide modification template or donor DNA; paragraphs 0077-0081).

Response to Arguments
	Applicant argues on page 9 that “Claim 1 as amended specifies that the polynucleotide encoding an sgRNA contains no additional processing element (emphasis added). This excludes the possibility of the polynucleotide comprising a ribozyme (indeed, page 72, lines 5-8 of the present application specifies that a ribozyme is considered an additional processing element). Thus claim 1 as amended is not anticipated by Nunn et al. due to the absence of an additional processing element.” 
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.  Applicant admits on page 9, lines 8-11 that Nunn et al. teaches expression vectors comprising an RNA Pol-II promoter operably linked to a gene encoding an sgRNA lacking a ribozyme (an additional processing element).  Therefore, Nunn et al. does teach expression vectors both with and without additional processing elements.
Furthermore, Nunn et al. tested targeting efficiency of an sgRNA with and without a 5' ribozyme and found that efficiency of targeting was found to be 100%, regardless of the presence of the 5' ribozyme (Example 4, paragraph 0134).  The person of ordinary skill in the art would have understood that the inclusion of various elements of any particular sgRNA, using a specific endonuclease, and targeting a specific genome site would require routine optimization and would have been motivated to try sgRNAs with and without a 5' ribozyme, as described in et al. (Example 4, paragraph 0134).  In describing embodiments of expression vectors, Nunn et al. specify that “In some embodiments that may be combined with any of the preceding embodiments, the CRISPR-Cas9 single guide RNA contains a 20 nucleotide target sequence and a sgRNA (+85) tail.” (paragraph 0008).  Nunn et al. teaches that the sgRNA contains a target sequence and also teaches that the expression vector may contain a ribozyme or may omit the ribozyme (paragraph 0008).  Therefore, claim 1 is anticipated by Nunn et al. 
Applicant further argues that in “paragraph [0119] of Nunn et al. refers to a "dual function" sgRNA and states that the sgRNA (+85) variant was used "for the sgRNA component". The paragraph continues to describe vector construction, and refers to fusion of the ribozyme "5' to the guide and sgRNA (+85) sequences". Thus, the Examples of Nunn et al. use the term "dual function sgRNA" to refer to an sgRNA comprising a CER domain and a VT domain. The term "sgRNA" is used to refer only to the constant, non-varying part of the dual function sgRNA molecule, i.e. the CER domain. The "guide" sequence, which is the sequence which guides the RNA to the target, i.e. the VT domain, is referred to separately.”  Applicant argues that because Mali et al., 2013 only amplified an 85 nucleotide sequence, the inventors of Nunn et al. would have wished to include a targeting sequence in a qRT-PCR in addition to the 85 nucleotide tail.
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.  As described above, Nunn et al. defines expression vectors containing nucleic acid containing a various elements and that in some embodiments, “the CRISPR-Cas9 single guide RNA contains a 20 nucleotide target sequence and a sgRNA (+85) tail” (paragraph 0038).  Therefore, Nunn et al. expressly teaches that the sgRNA contains a target sequence (VT domain).  As described in the U.S.C. 102 discussion above, Nunn et al. teaches that an sgRNA may contain the sequences necessary for Cas9 nuclease activity (CER domain) and a target sequence (variable targeting domain) complementary to a target DNA of interest (paragraphs 0038-0039).  Furthermore, Nunn et al. teaches that in some embodiments, a single guide RNA contains a 20 nucleotide target sequence and that any length of target sequence that permits et al. teach sgRNAs with both a VT domain and a CER domain.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636